Exhibit 10.15.3
EXECUTION


AMENDMENT NO. 2 TO DEVELOPMENT AND LICENSE AGREEMENT
This Amendment No. 2 to Development and License Agreement, dated as of February
7, 2020 (this “Amendment”), is entered into by and between Nexperia B.V., a
private limited liability company incorporated under the laws of the
Netherlands, with its registered office at Jonkerbosplein 52, 6534 AB Nijmegen,
the Netherlands (“Nexperia”) and Transphorm, Inc., a Delaware corporation
(“Transphorm”), and amends that certain Development and License Agreement, dated
as of April 4, 2018, by and between Nexperia and Transphorm, as previously
amended by Amendment No. 1 dated March 21, 2019 (such Development and License
Agreement and Amendment No. 1, collectively, the “Agreement”). Capitalized terms
used herein but not defined herein are used as defined in the Agreement.
W I T N E S S E T H:
WHEREAS, Transphorm intends to enter into an agreement and plan of merger and
reorganization with Peninsula Acquisition Corporation, a Delaware corporation
(“Parent”), and Peninsula Acquisition Sub, Inc. (“Merger Sub”), pursuant to
which Merger Sub will merge with and into Transphorm, the corporate existence of
Merger Sub will cease, and Transphorm will become a wholly-owned subsidiary of
Parent (the “Transaction”), which Transaction will result in a Change of Control
of Transphorm; the date on which the closing of the Transaction will occur is
referred to herein as the “Closing Date”;
WHEREAS, the Parties wish for the Agreement to continue in full force and effect
in accordance with its terms through and following the closing of Transaction,
except to the extent otherwise set forth in this Amendment;
WHEREAS, in anticipation of and contingent upon the closing of the Transaction,
the Parties also wish to modify certain terms and conditions of the Agreement,
effective as of the Closing Date immediately prior to the consummation of the
Transaction;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1.
Effective as of the Closing Date immediately prior to the consummation of the
Transaction, Section 1.7 of the Agreement shall be replaced in its entirety with
the following:

“Change of Control” means the occurrence of any of the following events: (i) a
consolidation, merger or other business transaction of a Party (or its parent
entity) with or into any other entity as a result of which the stockholders of
such Party (or its parent entity) immediately prior to such transaction do not
own at least 50% of the issued and outstanding stock (or, if not a corporation,
the equity interests) of the surviving or resulting entity (or if such surviving
or resulting entity is a wholly-owned subsidiary immediately following such
transaction, its parent); (ii) a person or entity (or a group of persons or
entities, as described in Section 13(d) of the Securities Exchange Act of 1934,
as amended) acquires more than 50% of the issued and outstanding voting stock of
such Party (or its parent entity); (iii) the sale, assignment, license or other
disposition of all or substantially all of the assets of such Party (or its




--------------------------------------------------------------------------------




parent entity); or (iv) the closing of Transphorm’s (or its parent entity’s)
first firm commitment underwritten public offering of stock registered under the
Securities Act of 1933, as amended.
2.
Each of Nexperia and Transphorm agrees that the Transaction shall not be deemed
to be, or deemed to result in, directly or indirectly, a Change of Control of
Transphorm, including without limitation for purposes of Section 1.19 of the
Agreement.

3.
Effective as of the Closing Date immediately prior to the consummation of the
Transaction, Section 1.19 of the Agreement shall be replaced in its entirety
with the following:

“Lead Time Period” means the period starting on the Effective Date and ending on
the earlier of: (i) the fifth anniversary of the Effective Date, and (ii) 12
months after the date on which a Change of Control of Transphorm is effectuated.
4.
Notwithstanding the foregoing, to the extent the Transaction is deemed to result
in a Change of Control of Transphorm, Nexperia acknowledges and agrees that it
has received written notice thereof, and further that this Amendment
independently satisfies all obligations of Transphorm to provide written notice
to Nexperia of such Change of Control as required by Section 14.2 of the
Agreement. Nexperia: (i) acknowledges that the Agreement shall continue in full
force and effect in accordance with its terms through and following the Closing
Date; and (ii) hereby waives any right to terminate the Agreement upon a Change
of Control of Transphorm resulting from or in connection with the Transaction.

5.
After giving effect to this Amendment, each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Agreement as amended by this Amendment.

6.
Except as set forth in this Amendment, all other terms and conditions in the
Agreement shall remain in full force and effect.  In the event of conflict
between the terms and conditions of the Agreement and the terms and conditions
of this Amendment, the terms and conditions of this Amendment will control.

7.
The Agreement, as amended by this Amendment, constitutes the entire
understanding and agreement of the parties, and supersedes all prior written or
oral agreements, with respect to the subject matter hereof. The terms of Section
18 of the Agreement with respect to Governing Law and Choice of Forum are
incorporated herein by reference, mutatis mutandis, and the Parties hereto agree
to such terms.

8.
This Amendment may be executed in counterparts, and transmitted by facsimile or
by electronic mail with scan attachment or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a party's
signature, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.





--------------------------------------------------------------------------------





AS WITNESS, the Parties have, by their duly authorized representatives, executed
this Amendment on the date first written above.
NEXPERIA B.V.
 
TRANSPHORM, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Charles Smit
 
By:
/s/ Primit Parikh
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name:
Charles Smit
 
Print Name:
Primit Parikh
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
SVP & General Counsel
 
Title:
Co Founder & COO



[Signature page to Amendment No. 2 to Development and License Agreement]